The brief statement was properly excluded as evidence upon the authority of Larry v. Herrick, ante, p. 40.
The defendant was not estopped to deny the validity of his grant to J. Y. Co., by showing that it was founded upon an illegal consideration, and was therefore voidable. Bigelow on Estoppel 283, 285.
It was immaterial whether the bill of sale was given in payment of, or as security for, an illegal claim.
The defendant is not bound by the sale from J. Y.  Co. to the plaintiffs. The bill of sale from the defendant to J. Y.  Co. was not a sufficient "document of title" to stand in the place of the possession of the goods.
Where personal property is capable of convenient manual delivery upon sale, a mere bill of sale is not sufficient evidence of title to protect a purchaser, as against a vendor who is not estopped to deny the validity of his sale, except perhaps in those jurisdictions controlled by statutes founded upon the English "factor's acts" of 6 Geo. IV, c. 94, s. 2, and 5 and 6 Vict., c. 39; Benjamin on Sales (2d Am. ed.) s. 19 and note s.; s. 696 and note b.; s. 809.
Judgment on the verdict. *Page 240